Erom the stipulations and evidence submitted by the petitioner and the respondent, it appears that the petitioner was forty-four years of age, was in the employ of the respondent on April 9th, 1925, and that on the aforesaid date he turned an electric switch, causing an arc, with the resultant flash which the petitioner alleges caused a total loss of vision of his right eye; that the right eye is totally disabled is not disputed, but the respondent contends that the loss of vision is due to an abscessed condition of the teeth, and that the electric flash could not and -did not cause a loss of vision. It is entirely a question of fact, and from the testimony of the eye specialists of both petitioner and the respondent, I have come to the conclusion that the total loss of vision from which the petitioner is suffering did not occur as the result of the electric flash to which he was exposed on April 9th, 1926.
* ❖ * H* % * ❖ ^
Charles E. Corbin,

Deputy Commissioner.